Citation Nr: 0830054	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  02-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for gout, to include gouty 
arthritis.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for gout.  By decision dated in July 2005, the 
Board affirmed the denial of the claim.  The veteran appealed 
this determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated August 2006, 
granted a Joint Motion for Remand.  In November 2006, and 
again in November 2007, the Board remanded the claim to the 
RO for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of gout.

2.  Gouty arthritis was not demonstrated within one year 
following the veteran's separation from service.


CONCLUSION OF LAW

Gout was not incurred in or aggravated by active service, nor 
may gouty arthritis be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a January 2002 letter, issued prior to the decision on 
appeal, and in March 2005 and December 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  The veteran was advised of the 
evidence needed to establish a disability rating and an 
effective date in December 2006.  The claim was last 
readjudicated in March 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, post-service private and VA medical 
records, VA examination reports, internet articles, and his 
testimony at a hearing at the RO.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting evidence and 
providing testimony.  In addition, he is represented by 
counsel who is well versed in VA law.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Sanders, supra; Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Factual background

The service treatment records are negative for complaints or 
findings pertaining to gout.  The separation examination in 
September 1966 showed no pertinent abnormality.

A private medical record dated in August 1968 reveals a uric 
acid level of 11.6 (with normal being 3-5).  An X-ray study 
of the right ankle that month was normal.  A hand-written 
note on the report notes a chip fracture of the distal 
phalanx of the right great toe.  Clinical notes, apparently 
from a private physician, reflect that the veteran was seen 
for gout in June 1969.  When seen by a private physician in 
April 1997, it was noted that the veteran had a history of 
gouty arthritis and had previously been on medication for it.  

In October 2002, the veteran submitted a statement from his 
private physician, A. Alley, M.D., as well as clinical 
records from him.  The veteran indicated he had been treated 
at the base hospital in Plattsburgh, N.Y. during service, but 
after the separation examination.  He also indicated he might 
have been treated at the VA facility in Wilkes-Barre, 
Pennsylvania.  The Board notes that the National Personnel 
Records Center searched for records at the USAF hospital in 
Plattsburgh, for the relevant time frame, but no records were 
located.  Similarly, there were no records of the veteran at 
the VA facility in Wilkes-Barre.

In a statement dated in October 2002, Dr. Alley noted that 
the veteran related he had treated him for gout with Naprosyn 
in April 1967.  He no longer had the medical records of this, 
but it would have been appropriate to have treated him as he 
stated.  The clinical notes reflect an April 25, 1967 entry 
that shows the veteran was seen for a foreign body in the 
upper right eyelid.  The words "For GouT" were added to 
this entry.  A June 1967 report indicates treatment for a 
laceration.  There are no other references to treatment in 
1967 for any pertinent condition, and the record is largely 
illegible.  It was noted in August 1968 that the veteran 
dropped something on his right foot.  Toe pain was noted the 
next day, and X-ray studies and uric acid were ordered.  
Indocin was prescribed.

In a statement received in October 2002, A.S. related that he 
had served with the veteran at the Plattsburgh Air Force 
Base.  He stated that they lived on the same floor of the 
barracks, ate together and worked in the same building and, 
thus, spent a lot of time together.  He recalled that the 
veteran began to complain of aches and pains in his knees, 
legs and feet, and that he often went to the base hospital.  
He noted that he and his friends commented on the veteran's 
declining health.  Mr. A.S. added that the veteran developed 
a pronounced limp and increasingly complained about the pain 
he experienced.  

In a December 2004 statement, the veteran's mother related 
that the veteran had problems with his foot when he returned 
from service.  She indicated that he was limping severely and 
had trouble walking in January 1967.  She noted that the 
veteran went to a doctor who treated him for gout.  

In a March 2006 statement, L. Francis, M.D., related that he 
had been the veteran's family physician since February 1992.  
He noted he had treated the veteran for intermittent bouts of 
gout.  He said that he had reviewed the veteran's medical 
records, and saw a uric acid level of 11.7 in 1968.  He noted 
that the veteran provided a history of a red, painful foot in 
1967, prior to his discharge from service.  Dr. Francis 
opined that could be consistent with gouty arthritis.  

The veteran was afforded a VA examination in March 2007.  The 
examiner noted he reviewed the claims folder.  He noted that 
the separation examination in September 1966 showed painful 
knees; a private physician provided a history of painful 
joints in 1967; and the veteran had elevated uric acid in 
August 1968.  Following an examination, the diagnoses include 
gouty arthritis of both knees.  The examiner commented that 
in light of the September 1966 report of pain in both knees, 
it was at least as likely as not that the veteran had gout 
during service.  

In light of the fact that the separation examination did not 
show painful knees, the examiner was requested to provide an 
additional opinion.  In May 2007, the examiner acknowledged 
that there was no report of painful knees on the separation 
examination and, therefore, no nexus between service and the 
claimed bilateral knee condition.  He added that there was no 
actual dated private medical documentation of gouty arthritis 
during service.  Thus, based on all the available evidence, 
there was no documented clinical evidence of gouty arthritis 
during service and consequently no relationship of gouty 
arthritis to service.

Dr. Francis reported in July 2007 that he had reviewed 
military and other medical records sent to him by the 
veteran's attorney.  He stated that these indicated the 
veteran suffered from gout as early as 1967.  He stated that 
the uric acid test was ordered in 1968 as part of an 
evaluation of gouty arthritis which, according to the old 
records, was associated with a limp and painful foot at that 
time.  He commented that the elevated uric acid would confirm 
that the veteran had gouty arthritis at that time.  Dr. 
Francis concluded that it is at least as likely as not that 
the veteran's complaints of foot pain during service and 
shortly after separation from service, as set forth by the 
veteran, his mother and A.S., would certainly be associated 
with gouty arthritis diagnosed in 1968.

The veteran was again examined by the VA in January 2008.  He 
related that in November or December 1968, he had an injury 
of the left foot, and he subsequently developed swelling and 
pain of the big toe.  He did not recall what treatment was 
given.  He claimed he had another attack of gout after 
service, and over the years he had frequent gouty attacks.  
The examiner noted that she reviewed the claims folder.  She 
could not find any documentation of the episode in 1966, and 
noted the uric acid level in August 1968.  She indicated the 
veteran had gout, had hyperuricemia dating to 1968, and an 
episode in 1966 with involvement of the left foot that might 
or might not be a gouty episode.

In a February 2008 addendum, the examiner noted that with the 
veteran's history of an episode of left great toe swelling 
and pain in 1966, and the elevated uric acid in August 1968, 
the episode in 1966 was most likely a gouty attack.  In a 
subsequent addendum later in February 2008, the VA physician 
noted that the veteran stated that when he had the episode of 
left foot swelling and pain in service, he also had an injury 
at that time, and that no diagnosis of gout was made.  She 
added that no mention of gout was made in 1968 when the 
elevated uric acid level was recorded.  She observed that the 
diagnosis of gout was established many years after the 
veteran's discharge from service.

The VA physician was asked to review the chart again and 
provide an additional opinion.  In April 2008, she noted that 
there was an X-ray study of the ankle in August 1968 that was 
normal, but there was a notation of a chip fracture of the 
distal phalanx of the right great toe.  She also reviewed the 
clinical records of Dr. Alley and noted he had prescribed 
Indocin in August 1968.  The VA physician stated from the 
evidence she found in the records, she could not support that 
the diagnosis of gout was made in 1968.  She pointed out that 
when the veteran had the episode of foot swelling and pain in 
1966, he stated that he did have an injury to the foot at 
that time.  She further observed that when the elevated uric 
acid was recorded, the veteran had come in with toe pain.  
Thus, she concluded that there was no evidence to support a 
conclusion that the veteran had gout in 1967 or 1968.  The 
elevated uric acid level alone did not confirm the diagnosis 
of gout.  

In a May 2008 statement, G. Kane, M.D., provided an opinion 
concerning the onset of the veteran's gout.  He noted that 
after the discharge examination in September 1966, the 
veteran had what he later recognized to be a stereotypical 
episode of gout, but it was not diagnosed at that time.  He 
indicated that the veteran had another episode of foot pain 
in August 1968, with a markedly elevated uric acid level at 
that time, and that the veteran was treated with Indocin.  He 
observed that the veteran was correctly diagnosed with gout 
in June 1969 when he had another episode of foot pain.  Dr. 
Kane commented that the veteran's medical history presented a 
textbook account of early onset gout.  He observed that gout 
is a chronic, intermittent, relapsing condition that 
typically begins with transient minor symptoms that are 
stereotypical in a general way between patients and 
stereotypical in each particular patient.  He added that gout 
commonly presents with pain in the feet, and that it is often 
precipitated by trauma. He stated that it was typical for the 
first episode to be followed by an interval of up to several 
years, followed by a second similar episode.  Dr. Kane noted 
that as the veteran described his history, he remembered the 
episode that occurred in late 1966 as being stereotypical for 
the symptoms that were later diagnosed as gout.  He asserted 
that it was unlikely that a doctor would have diagnosed gout 
with the first attack, especially as the veteran was very 
young.  The lack of records indicating a diagnosis of gout 
from this episode is what one would expect.  The fact that 
with the next attack doctors considered and tested for gout 
is such a young person is strong evidence that the attack was 
a recurrence, with symptoms similar to those of late 1966.  
Dr. Kane opined that it was more likely than not to a 
reasonable degree of medical certainty that the veteran had 
gout in service in late 1966.  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran asserts that service connection is warranted for 
gouty arthritis.  He acknowledges that no abnormalities were 
identified on the separation examination in September 1966, 
but claims that he had complaints of foot pain after that 
examination, but prior to his discharge from service.  He 
also argues that he was treated for similar complaints 
shortly after his discharge from service.  Essentially, the 
veteran maintains that the symptoms he experienced towards 
the end of service and following his separation represented 
the initial episodes of gouty arthritis.  

The Board acknowledges that the veteran is competent to 
provide testimony as to his symptoms.  He has also provided 
statements from his mother and a fellow serviceman regarding 
his complaints in service and immediately upon discharge.  In 
this case, there is no clinical evidence to support his 
allegations regarding the onset of gouty arthritis.  On his 
application for service connection submitted in September 
2001, the veteran referred to treatment for gout about one 
month prior to his discharge.  In his VA Form 9, he argued 
that he was diagnosed with gout in November or December 1966 
and was treated by Dr. Alley for gout in April 1967.  
However, in an October 2002 letter he reported that he was 
not told what he had in service.  During his hearing, he 
again stated that he was treated by Dr. Alley for gout in 
1967 but not tested until 1968.  He further testified that he 
was only treated for his foot in service, not multiple 
joints.  

The veteran submitted records from Dr. Alley purporting to 
show that he was treated for gout on April 25, 1967.  
However, the handwritten notation "For GouT" is clearly in 
the veteran's handwriting, as the "u" and the "T" are 
virtually identical to those provided on written 
correspondence from the veteran.  Thus, such notation is not 
credible evidence showing treatment for gout at that time.  
Moreover, the entry dated April 25, 1967, upon close 
scrutiny, states "FB upper lid rt".  Such indicates 
treatment for a foreign body in the right eye.  An entry 
dated in August 1968 noted he dropped something on his right 
foot and that he had toe pain.  Corresponding records from 
Berwick Hospital at that time show elevated uric acid level 
and the normal x-ray of the right ankle.  However, a 
handwritten notation noted the veteran had a chip fracture of 
the right toe.  Private reports from Dr. Alley confirm the 
fracture diagnosis and the elevated uric acid, but do not 
diagnose gout.

With regard to the April 25, 1967 treatment entry, the 
veteran contacted Dr. Alley who stated that the veteran 
advised him that he treated the veteran in April 1967 for 
gout with Naprosyn.  The physician stated that he did not 
have records of such treatment, but that such would be 
appropriate treatment.  The Board notes that Naprosyn was not 
medically available for prescription until the 1970's.  See 
generally, U.S. v. Keplinger, 776 F.2d 678, 691 (C.A.7 (Ill.) 
1985).  

Thus, the history being provided by the veteran of being 
treated for gout shortly after discharge is simply not 
reliable.  Moreover, any medical opinion based on the 
premise, such as Dr. Francis' July 2007 opinion that the 
veteran was treated for gout in 1967, is therefore not 
probative.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(a medical opinion that is based on the veteran's recitation 
of medical history and unsupported by clinical findings is 
not probative).

The Board has considered the opinion of Dr. Kane that noted 
the negative service treatment records, the episode of foot 
pain in August 1968 and the elevated uric acid at that time, 
and the episode of foot pain in July 1969 "finally correctly 
diagnosed" as gout.  Dr. Kane went on to discuss why gout 
would likely not have been diagnosed previously and the 
typical presentation of gout.  Dr. Kane, a Specialist in 
Internal Medicine, concluded that with the markedly elevated 
uric acid level at the young age of 23, that it was more 
likely than not that the veteran had gout during his military 
service in late 1966.  He stated that "there really is no 
other reasonable medical explanation of this history."

However, the Board notes that at the time of the August 1968 
presentation to the physician for foot pain, he noted a 
trauma to the foot and was diagnosed with a fractured big 
toe.  Dr. Kane made no reference whatsoever to that fracture.  
The 2008 VA examiner, the Chief of Rheumatology, however, 
noted such injury, and also noted the veteran reporting that 
he suffered an injury to the left foot in service at the time 
of his complaints as well.  The examiner noted that the mere 
presence of elevated uric acid does not confirm a diagnosis 
of gout.  The article submitted by the veteran concerning 
gout supports such a statement, as it indicates that "having 
hyperuricemia alone does not mean that a person will get 
gout."

Upon review of the evidence, the Board accords the most 
weight to the Chief of Rheumatology's April 2008 opinion.  
She reviewed the entire claims file, and took into account 
the fracture of the veteran's big toe in August 1968.  She is 
also a specialist in the field.  Dr. Kane, conversely, did 
not address the fracture as accounting for the veteran's foot 
pain in August 1968, nor did Dr. Francis.  Thus, the Board 
accords less probative weight to those opinions.  

While the Board acknowledges the statements of the veteran as 
being treated for gout in service, in April 1967, and in 
August 1968, such history is not supported by the record.  
The first complaints of foot pain noted in the medical 
evidence occurred after he dropped something on his foot and 
sustained a fracture of the big toe in August 1968.  While 
there are opinions indicating his complaints in service, in 
hindsight, were gout, such is based on the veteran's 
recollection of events occurring almost 40 years previously, 
and his recollection has been shown to be unreliable.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence). 

The Board notes the lay statements from his mother and 
friend, but finds that these statements are entitled to less 
probative weight.  The statement from the veteran's friend 
that he had knee, feet, and leg complaints in service is 
inconsistent with the veteran's own testimony of only having 
difficulty with one foot.  With respect to his mother's 
statement that he had foot pain following discharge, the 
Board finds that the medical records of the veteran's family 
physician during the two years following service, which show 
no foot complaint until August 1968 following a trauma, are 
entitled to greater probative weight than her recollections 
of events 40 years previously. 

In summary, there is no competent evidence of gout in service 
or within the presumptive period.  Moreover, the most 
probative evidence is against a finding that the veteran 
suffered from gout in service or within one year following 
discharge from service.  Thus, the Board concludes that the 
preponderance of the competent evidence is against the claim 
for service connection for gout, to include gouty arthritis, 
on a direct or presumptive basis.  


ORDER

Service connection for gout, to include gouty arthritis, is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


